 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDelchamps, Inc. and Retail Clerks Union, Local No.1657, AFL-CIO-CLC, R.C.I.A. Case 15-CA-6311January 16, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn September 23, 1977, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed a brief in response to the General Coun-sel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions1of the Administrative Law Judgeonly to the extent consistent herewith.The Respondent, whose corporate headquartersare located in Mobile, Alabama, operates a chain of44 retail grocery stores in Alabama, Florida, Louisi-ana, and Mississippi. In early July 1976, the Charg-ing Party began a campaign to organize employees atthe Respondent's stores in the Mobile, Alabama,area; approximately 17 stores were affected. TheRespondent admittedly learned of this activity short-ly thereafter. On November 28, 1976, the Respon-dent implemented a wage increase of between 45 and75 cents per hour at all of its 44 stores. An electionpetition for a unit including the store involved in thisproceeding was not filed until April 19, 1977.2The General Counsel has excepted to the Adminis-trative Law Judge's dismissal of that aspect of thecomplaint alleging that the Respondent granted thewage increases for the purpose of discouraging the1 In the absence of exceptions, we adopt. pro forma, the AdministrativeLaw Judge's dismissal of the allegations that the Respondent unlawfullysolicited and promised to remedy grievances, solicited employees towithdraw union authorization cards. implemented rules prohibiting employ-ees from talking and restricting their movements, and changed the workschedules of known union adherents.2 On February 23, 1977, the Union filed a petition in Case 15-RC--6068,seeking to represent the employees at the Respondent's Fairhope, Alabama,store. The Regional Director dismissed that petition, reasoning that a single-store unit was inappropriate. Thereafter, on April 19, 1977, the Union filed apetition, seeking to represent the employees at the Respondent's 17 storeslocated in Mobile and Baldwin Counties, Alabama. Most of the conductwhich is the subject of this proceeding occurred at one of these stores.3 Joel 0. Swanson and Hugh Bray, area supervisor for the Mobile area,both of whom testified in this proceeding, figured prominently in thoseunfair labor practices.4 Notwithstanding his assertion and the Administrative Law Judge'sfinding that such evaluation was "continuous." Swanson's testimony reveals234 NLRB No. 47union activities of its employees. We find merit inthis exception.We disagree with the Administrative Law Judge'sfailure to consider as background the Board's Deci-sion in Delchamps, Inc., 232 NLRB 168 (1977), whichwas concerned with events occurring during the sameorganizing campaign as is involved in this proceed-ing. In that case, the Board affirmed the Administra-tive Law Judge's finding that, in late July and earlyAugust 1976, the Respondent violated the Act at itsFairhope, Alabama, store by creating the impressionemployees were under surveillance, threatening todischarge union members, and actually discharging aleading union adherent.3The Administrative LawJudge, in this proceeding, declined to rely on theearlier case because he believed the Board had notyet ruled on the Respondent's exceptions to theAdministrative Law Judge's Decision in that case,and that it was inappropriate for him to rely onanother Administrative Law Judge's Decision beforethe Board had disposed of exceptions to it. TheBoard, however, issued its Decision and Orderaffirming the Administrative Law Judge in the earlierproceeding on September 20, 1977, 3 days prior tothe issuance of the Decision presently before us.Accordingly, we shall notice the earlier case forpurposes of this Decision.We also disagree with the Administrative LawJudge's suggestion that the General Counsel failed toestablish a prima facie case as to the alleged illegalwage increases. The record shows that, in earlyAugust 1976, Joel O. Swanson, the Respondent's vicepresident and secretary, ordered that the Respon-dent's wage structure be evaluated in comparisonwith those of its competitors,4and that several weekslater a decision was made to increase wages.5Contrary to the Administrative Law Judge, we are ofthe view that, particularly in light of the unionanimus demonstrated by the Respondent's commis-sion of unfair labor practices at its other store, theGeneral Counsel has established a sufficient nexusbetween the decision to raise wages and the advent ofthat data on competitors was not collected between March and August1976. Although the Administrative Law Judge expressly credited Swanson'stestimony throughout his Decision, and despite the fact it has long been ourpolicy not to reverse an Administrative Law Judge's credibility findings, webelieve Swanson's testimony was so inconsistent and contrived as to beunworthy of belief. See W. T Grant Company, 214 NLRB 698 (1974).s Swanson equivocated as to the date upon which he reached hisdecision. The following exchange is illustrative:Q. Do you know approximately when the decision was made toimplement the November raise?A. The decision to do it and the timing of it were made not too farin advance of it, but the decision on the one that was going to be madewas in effect during the whole time that we were doing the survey work,so we knew in August that we were going to--that we were working ona new wage plan, and it wasn't until several weeks later that we hadpicked a date for it.262 DELCHAMPS, INC.the union organizing drive in the chain to require theRespondent to produce evidence that the wageincrease was unrelated to the presence of unionactivity. Newport Division of Wintex Knitting Mills,Inc., 216 NLRB 1058 (1975); Revco Drug Centers ofthe West, Inc., 188 NLRB 73 (1971).We further disagree with the Administrative LawJudge's finding that the Respondent has shown thatits November wage increase was consistent with anestablished practice of periodically granting wageincreases to maintain a competitive posture in thelocal labor markets. Not only is it apparent, contraryto its claim, that the Respondent did not continuous-ly survey its competitors' wages,6but Swanson wasevasive when questioned about the criteria used inperiodically determining whether a wage increasewas necessary to remain competitive.7Similarly,when asked specifically about the factors revealed bythe wage survey which prompted the decision to raisewages in November 1976, he was equally evasive.8Finally, although he testified at one point that heperiodically prepared a "spread chart" to reflect theRespondent's competitors' wage structures, he sug-gested that the chart used for the November increasehad been destroyed and accordingly that it could notbe produced at the hearing. The failure to producethis critical documentary evidence, in the face of theextensive documentation of the amounts of previousincreases, and the General Counsel's prima facieevidence of a violation of the Act, warrants aninference that had it been produced it would havebeen damaging to the Respondent's case. InterstateCircuit, Inc. v. United States, 306 U.S. 208 (1939).The Administrative Law Judge places much reli-ance on the timing and amounts of the Respondent'sprevious wage increases, which he finds evidence apattern of granting substantial raises every 6 to 9months. We are of the opinion that the Respondent'spolicies have been anything but consistent. AppendixA, attached hereto, illustrates the Respondent's wagepolicies after it switched from a system of grantingraises on an individual basis in May 1973. With fewexceptions, the November wage increases were thelargest percentage increases ever given by the Re-spondent. Moreover, although the Respondentclaims that decisions to raise wages were evenly6 See fn. 4, supra.For example, Swanson testified on cross-examination:Q. Were you competitive, equal to, or better than your competi-tors from March of'74 until March of'76?A. From March of '74 to March of '76, we carried on a continualprogram to keep our wage rates competitive. We adjust them on afrequent basis.Q. I believe that was [not] in response to my question.From March of '74 til March of '76, did you consider your stores,Delchamps Stores, competitive with all of your competitors in wagerates?spaced about 6 to 9 months apart, the dates uponwhich wage increases became effective are at besterratic.We therefore find that the Respondent failed torebut the General Counsel's prima facie case. Ac-cordingly, we find that in granting a wage increaseon November 28, 1976, the Respondent interferedwith the rights of its employees and thereby violatedSection 8(a)(1) of the Act.CONCLUSIONS OF LAW1. The Respondent, Delchamps, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. The Union, Retail Clerks Union, Local No.1657, AFL-CIO-CLC, R.C.I.A., is, and all timesmaterial has been, a labor organization within themeaning of of Section 2(5) of the Act.3. By granting its employees wage increases onNovember 28, 1976, with knowledge of and for thepurpose of affecting the Union's organizing cam-paign, the Respondent has interfered with, re-strained, and coerced employees in the exercise ofrights guaranteed by the Act and has committed anunfair labor practice within the meaning of Section8(a)(l) thereof.4. The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYSince the Respondent granted the wage increasesat all of its locations, and since we have found thatthe increases interfered with the employees' self-organizational rights at the Saraland, Alabama,store, logically it also interfered with the rights of allemployees affected by the organizing campaign inthe 17 stores in Mobile and Baldwin Counties,Alabama. Further, we have previously found inDelchamps, Inc., 232 NLRB 168, that the Respondentviolated the Act in a store which is also I of its 17stores in Mobile and Baldwin Counties, Alabama.Therefore, we believe that effectuation of the policiesof the Act will be achieved by ordering that Respon-dent post notices at all of its stores located in MobileA. We made changes between that time.s For example, he testified:Q. Who was the competitor in August of'76 that prompted you toget the wage increase in November?A. There was no single competitor, Mr. Romero. I keep telling youthat.Q. Tell me who they all were.A. [Recites a list of all of the Respondent's competitors.l263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Baldwin Counties, Alabama. See Texas GulfSulphur Company, 195 NLRB 13 (1972), enfd. 463F.2d 788 (C.A. 5, 1972).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Delchamps, Inc., Mobile, Alabama, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Granting wage increases or other benefits toemployees for the purpose of impeding or interferingwith their self-organizational activities; provided,however, that nothing herein shall be construed torequire said corporation to revoke any wage in-creases or benefits heretofore granted.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization; to form, join, orassist the above-named Union, or any other labororganization; to bargain collectively through repre-9 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to asentatives of their own choosing; and to engage ineither concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection orto refrain from any or all such activities.2. Take the following affirmative action whichwill effectuate the purposes of the Act:(a) Post at each of its stores in Mobile and BaldwinCounties, Alabama, copies of the attached noticemarked "Appendix B."9Copies of said notice, onforms provided by the Regional Director for Region15, after being duly signed by Respondent's represen-tative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."NDIX AHOURLY RATES AND PERCENT INCREASES FOR GROCERY CLERKS,CASHIERS, PRODUCE CLERKS, MEAT WRAPPERS, AND DELI/BAKERY CLERKLength of Service May 13 April 28 Oct. 20 July 29 Mar. 14 July 4 Nov. 28a/ h/(in months) 1973 1974 1974 1975 1976 1976 1976Rate 2 Rate 2 Rate 2 Rate % R Rate Rate 2 Rate 2c/New Part-Time 1.90 -0- 2.00 5.2 2.10 5.0 2.25 7,1 2.25 -0- 2.30 2,2 3,05 32.6o -6 2.15 -0- 2.25 4.7 2.50 11.1 2.75 10.0 2.90 5.4 3.05 5.2 3.50 46 -12 2.35 -0- 2.45 4.3 2.75 12.3 3.00 9.1 3.15 5.0 3.30 4.8 3.75 13.612 -IB 2.65 -0- 2.75 3.8 3.00 9.1 3.25 8.3 3.10 4.6 3.55 4.4 4.00 12.718 -24 2.9o -0- 3.05 5.2 3.25 6.2 3.50 7.7 3.65 4.3 3.80 4.1 4.25 12.024 -3( 3.15 -0- 3.25 3.2 3.50 7.7 4.00 14.3 4.15 3.8 4.30 3.6 4.75 130 + ---0-__ 3.40 -0- 4.00 17.6 -0- -0- 4.40 0.0 4.50 2.3 5.00 11a/ The Administrative Law Judge declined to consider the April 28, 1974, increase because he viewed itstiming as distorted by the fact it occurred at the termination of Federal wage-price controls. We agreethat the 11-1/2-nmnth interval between Msv 13, 1973, and April 28, 1974, might overstate the normalInterval between wage increases. The Administrative Law Judge, however, should have considered theamounts of the April 28 increases since, if anything, they would have overstated the normal increments.In fact, they were substantially less than the 5.5-percent increases w-ich were permitted during theperiod of wage-price controls.b/ The Respondent announced a wage increase in March 1976, half of which was deferred until July 1976. TheAdministrative law Judge chose to consider this as one wage increase. We are of the view that it shouldbe considered from the perspective of the employees, and hence as two wage increases.c/ If anything, the figure shown for the November 28, 1976, increase for new part-time clerks and cashiersis understated since the Respondent also introduced a policy whereby, after 30 days, such employees wouldreceive an additional 45 cents, boosting them to the full-time starting rate.d/ The data for the after-30-month category are somewhat distorted since there were apparently no employeesin this classification on May 13, 1973, and on July 29, 1975. We note this because the AdministrativeLaw Judge apparently placed some reliance on the magnitude of the October 20, 1974, and the March 14, 1976,increases for this category in drawing his conclusion that the November 28, 1976, increase wsa not inordinate.264 DELCHAMPS, INC.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the chance togive evidence the National Labor Relations Boardhas found that we have violated the National LaborRelations Act and has ordered us to post this notice.The law gives you the right:To form, join, or help unionsTo choose a union to represent you inbargaining with usTo act together for your common interestor protectionTo refuse to participate in any or all ofthese things.The Board has ordered us to promise you thatwe will not interfere with your rights.WE WILL NOT in the future grant our employeeswage increases, or other benefits, for the purposeof interfering with their self-organizational effortsor to interfere with their activities on behalf of theRetail Clerks Union, Local 1657, AFL-CIO-CIC,R.C.I.A., or any other labor organization.DELCHAMPS, INC.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: This casewas heard before me at Mobile, Alabama, on May 25 and26, 1977, pursuant to complaint issued on February 10,1977, and charges filed on December 6, 1976 by RetailClerks Union, Local No. 1657, AFL-CIO-CLC, R.C.I.A.1(herein the Union). The complaint alleges violation ofSection 8(a)(1) of the National Labor Relations Act, asamended, consisting of soliciting and promising to remedygrievances; soliciting employees to withdraw union autho-rization cards; implementing work rules prohibiting em-ployees talking and restricting their movement; changingR.C.I.A. is an abbreviation for Retail Clerks International Association.2 Errors in the transcript have been noted and corrected.3 The facts set forth herein are based on a synthesis of the creditedaspects of the testimony of all witnesses, the exhibits, stipulations of fact,and careful consideration of the logical consistency and inherent probabilityof the facts found. Although I may not, in the course of this decision, advertwork schedules of known union adherents; and grantingwage increases; all at Respondent's Store No. 5. Del-champs, Inc., herein sometimes called the Respondent orthe Employer, filed a timely answer denying the commis-sion of any unfair labor practices.Upon the entire record,2including my observation of thewitnesses as they testified, and after careful considerationof the posttrial briefs of the parties, I make the following:FINDINGS AND CONCLUSIONSI. THE RESPONDENT'S BUSINESSThe Respondent is an Alabama corporation engaged inthe retail sale of groceries, meat, and related food productsat various store locations in Alabama, Mississippi, andFlorida, including stores in Mobile and Baldwin Counties,Alabama. During the 12 months prior to issuance of thecomplaint, the Respondent purchased and received goodsand materials valued in excess of $50,000 directly frompoints located outside the State of Alabama, and receivedgross revenues in excess of $500,000. The Respondent is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATIONThe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts3The only matters before me are occurrences at theEmployer's Store No. 5. It appears that the Union hasmade several organizational attempts over a period ofseveral years among the Respondent's employees. TheRespondent became aware of some union activity in itschain of stores shortly before August 12, 1976,4 and set outto express its position regarding the Union to its employ-ees. I credit the testimony of Joel Swanson, Respondent'svice president and secretary, that a written speech wasprepared and typed in his office for delivery to employeesin the Mobile area on August 12 and 13. I1 am persuadedthat the speech was given at Store No. 5 on August 12 byvice president of operations, Turnipseed, to two groups ofemployees. Turnipseed first read the written speech, whichreads, in pertinent part, as follows:to all of the record testimony or documentary evidence, it has been carefullyweighed and considered and, to the extent that testimony or other evidencenot mentioned herein might appear to contradict the findings of fact, thatevidence has not been disregarded but has been rejected as incredible,lacking in probative worth, surplusage, or irrelevant.4 All dates are in 1976 unless specified otherwise.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI want to talk to you about a very serious matter.Some union people have been knocking on the doors ofour folks, trying to talk them into signing union cards. Iwant all of you to understand just how serious that is. Iwant to be absolutely sure that you know the compa-ny's position because it would be mighty unfortunate ifsomeone made a mistake.I'm going to be frank and honest right now so therecan be no misunderstanding. WE DO NOT WANT UNIONOUTSIDERS IN THIS STORE OR IN ANY DELCHAMPS STORE.WE BELIEVE IT WOULD BE A SERIOUS MISTAKE FOR YOU,AS WELL AS FOR THE COMPANY, TO LET THE UNION COMEIN HERE. WE ARE COUNTING ON YOUR HELP TO KEEP THETHREAT OF THE UNION AWAY FROM HERE.* *.I want to make absolutely certain that each of yourealizes the seriousness of signing a union card. Thatcard can legally bind anyone who signs it. If you sign aunion card, that can take away your right to deal withus directly. Signing a union card also could cause aunion to come into Delchamps without your evenhaving a chance to vote in an election-that's right, youcould give up your rights to vote in a democratic,secret-ballot election. The union may tell you that thosecards can't obligate you in any way. But that's simplynot the truth. The union doesn't worry too much aboutthe truth-all it's concerned with is getting you in itstrap. The truth is that if you put your name on thedotted line you may be taking on serious obligations.The union may force you to pay union dues, unionassessments or any other union fees. If you refuse topay, it can even go into court and force you to pay. Itmay do that if you sign a union card no matter what ittold you at the time you signed. But I'll bet the unionwould never tell you about that! In other words, theunion could be forced down your throats whether youlike it or not. I don't want to see that happen here, andI'm completely convinced that the overwhelming ma-jority of people at Delchamps don't want to see thathappen either.It's terribly important for you to fully understand thetruth and facts of this matter. The union will use allsorts of tricks to get you to sign a union card-trickssuch as telling you that, "All we need is one more cardsigned," or, "Everybody else is signing and wants aunion," or, "You'll get into trouble if you don't sign,"or, "If you don't sign up now you won't get anotherchance...." In addition to the kinds of things I justmentioned, the union pushers have also been falselyclaiming that they have got a whole crew signed up, ora whole store signed up-and people are telling us theunion won't give straightforward answers to theirquestions. It's most unfortunate that the union pushersare saying and doing those things, trying to use pressureand tricks like that. But, it's because of those things thatyou really have to be on your guard....It's human nature to always want more andbetter things. The union tries to take advantage of thisfact of life, to get a hold on those human emotions andfeelings, and entice people to sign union cards. Butdon't believe it....The law holds you responsible for knowing andunderstanding the consequences when you sign yourname to a union card-so don't give away yoursignature without thinking long and hard about it, andwithout making absolutely sure you know what the realfacts are....These union outsiders are professional salesmen.The money they make, personally, depends on howmany of you they get signed up on union cards andhow much money the union is able to get out of yourpockets in union dues, assessments or other union fees.No matter what they may tell you, you mean dollars tothem, and that's their only real interest in you. There'sno need for you to get involved in a union fight. There'sno need for you to get caught in the trouble the unioncan bring. If you're going to take my advice, you'll havenothing to do with these union outsiders.Some of you may have already been talked intosigning union cards. Remember that those cards aredangerous to you as long as they are in effect, and theystay in effect until you do something to cancel them.If anyone pushing the union approaches you, westrongly urge you to think seriously before you signanything or commit yourself to anything. It's terriblyimportant for you to make sure you have all the factsand understand both sides of the story. So don'thesitate to see your store manager or Mr. Bray(supervisor) or me before you act in haste and possiblymake a mistake.We're a family-type business here. We can knoweach other and work with each other-and we've donejust that. Sure-we have problems from time to time.But we can work out our problems in a friendly way,just as we've done in the past, without having to run therisk of union strikes and other union trouble.* * * S *If any of you have any questions at any time or ifyou want our advice, be sure to come and talk to us,and we'll be sure you get the truth and the facts.At the close of his reading, Turnipseed asked if therewere any questions. After the first meeting, he was asked(I) questions about future dental insurance; (2) the reasonsfor discontinuing a Christmas bonus a year or two prior;(3) if the bookkeeper could be provided with a stool; and(4) why had Emily Tew, who was not at this meeting, notbeen able to remove the name of her estranged husbandfrom her insurance. In reply to the foregoing, Turnipseedsaid (I) there was no plan for future dental insurance; (2)the Christmas bonus was discontinued to give other266 DELCHAMPS, INC.benefits to employees; (3) if the cashiers could stand allday, so could the bookkeepers; and (4) said Tew's problemwould be looked into. I am also persuaded from her owntestimony, considered in its entirety on the topic, thatemployee Gail Payne was referring to the last sentence ofthe written speech, rather than any additional invitation byTurnipseed, when she testified that he invited employees tobring any problem they might have to him or anyone elseat the office, and I conclude that she thereafter, during thequestion-and-answer period, told him that employees wereafraid of him, whereupon he told her that they could go totheir store manager if they were afraid to come to theoffice.After the second meeting, at which no questions wereasked, and after the other employees in attendance haddispersed, Emily Tew approached Turnipseed and told himof the difficulties she had encountered in getting herestranged husband removed from her Blue Cross-BlueShield insurance coverage. Turnipseed told Tew that AreaSupervisor Hugh Bray, who was also present, was takingnotes and they would check it out. Bray did check it out,according to Turnipseed whom I credit on this. Bray wassent a memorandum from the Company's insurance clerkBonnie Woodman that she had discussed the matter withBlue Cross in late July and that Tew's estranged husbandhad been removed from her insurance contract effectiveAugust 10. The Respondent's records and the uncontra-dicted and credible testimony of Joel Swanson fairlyestablish that Tew's husband was dropped from herinsurance on or about August 10.Gail Payne, who signed a card for the Union in August,testified to a conversation with Assistant Store ManagerPat Lami. Lami did not testify and the date of theconversation is uncertain, but I conclude that it happenedsome time after she signed the union card, because of thecontent of the conversation. In view of her testimony thatthe conversation happened before her work schedule waschanged in late November, it therefore must have occurredon some unspecified date in August, September, October,or November. A careful sifting of Payne's testimony, whichalthough uncontroverted is somewhat confused, leads meto the conclusion that Lami had been giving warning slipsto some "boys" (presumably the bagboys). When Lamicame in and sat down with Payne and two or three otheremployees at lunch in the breakroom, one of the femaleemployees other than Payne "shamed him" for giving outthe written warnings. I construe "shamed him" to meanthat Lami was told that he should be ashamed. Lami'sresponse, in substance, was that he was giving the warningsso that he would have a record if he found it necessary tofire the boys. At that point, apropos of nothing so far as Is Lanham credibly testified that he had a similar checklist which he usedat Store 4 to instruct employees.6 This direction is more lenient than the Respondent's memorandum toall store managers pertaining to "WAGE AND HOUR REOULATIONS," and datedDecember 6, 1974, which reads:To be in full compliance with the Wage and Hour Regulations it isnecessary we restrict the "off the clock time" hourly employees spend inthe store.Hourly employees shall report to work no more than 10 minutesprior to clocking in and not remain in the store after clocking out.unless that employee is shopping.can detect, Payne volunteered that she wanted to make itclear that she had signed a union card. Lami commentedthat "it better go in," and said nothing more about theunion.Effective November 22, Area Supervisor Bray trans-ferred Ronald Lanham from Store 4 to be the manager ofStore 5, and transferred Jackson, the previous manager ofStore 5, to Store 4. Bray avers, in substance, that he did sobecause he did not think Store 5 was being operated in anefficient manner, with particular reference to lack of storecleanliness, poor stocking, and employees not keepingbusy. Transfer of managers between store is not an unusualincident and has been done by the Respondent in the paston several occasions.For about the first week he was at Store 5, Lanhammerely observed and compiled a list of matters to becorrected. According to Lanham, he found the operation ofthe store to be too lax and, after compiling checklists ofmatters to cover,5called in employees and went over therules he wished them to follow. These employee interviews,with one or two employees at a time, commenced Novem-ber 27. Lanham used different checklists for checkoutcashiers and grocery employees. Common to both lists areinstructions on appropriate attire, designated smokingareas, prohibition on receiving other than emergencyphone calls, use of register number one for employeepurchases, responsibility for signing employee's own time-card and not to sign or punch for other employees,prohibition of shopping while on the timeclock (except forconsumption during break), instructions on responsibilityof employees to know and work their own schedule,direction to wear name badges, instructions on parkingareas, prohibition of employment in a "like business,"direction to answer three rings of the bell, direction not tobe in the store 15 minutes before scheduled or 15 minutesafter checking out,6prohibition against leaving personalitems in the front office, and an instruction to address themanager and assistant manager by their surname prefacedby "Mr."In addition, the checklists contain items pertainingspecifically to checkout or grocery. Thus, the checkout listnotes that only the manager and assistant manager willcheck prices and handle all complaints; 7that there will beno talking among cashiers and all cashier questions shouldbe directed to the manager or assistant manager; allcashiers are to maintain an upright posture at the checkstand and thank every customer, but not engage in idleconversation;8no personal items are to be kept in thecheck stand or the cooler; no gum chewing; 9no checks forcash; no conversation between cashier and bagboy whileTurmpseed, the author of the 1974 memorandum, credibly testified thereason for the rule is that if an employee is in the store prior to clocking inthere is a danger he might inadvertently perform work and thereby violatethe wage and hour law prohibiting working off the clock.I Cashier Emily Tew testified that the former manager, Jackson, had toldher, before Lanham came to the store, that she was supposed to ask themanager or assistant manager about prices.8 This fairly implies, as Lanham asserts, no idle conversation withcustomers or each other.9 The evidence shows this is a repetition of a longstanding instruction.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey are in checkout; report all derogatory remarks to themanager; 10 cashiers will not be over 6 feet from theirregister without having it put in safe; 1 cashiers are toreport directly to the manager or his assistant, not thebookkeeper; 12 several other rules relating to the handlingof merchandise, money, and food stamps; reference to acoffee fund, a bell system, and a hot line (none of which areimportant to this case); and a prohibition against checkingout relatives, roommates, or very close friends.Similarly, the grocery employees checklist used byLanham contains stocking, pricing, labeling, and clean-liness instructions, as well as a reference to talking, eating,or drinking in the wareroom.13Lanham spoke to all of the Store 5 employees exceptapproximately three who were not at work during the fewdays he conducted the interviews. He testifies that thereason for going over the checklists with employees was toexplain what he expected of them, and it appears from thecomposite testimony of Lanham and the employee wit-nesses called by General Counsel that he covered the itemson the list with each of them and placed special emphasison limiting conversations by employees with customersand conversations between employees in certain respects.Lanham testified that it was his purpose to eliminate idleconversations on the job which were not pertinent to thebusiness at hand. Employee Payne states that prior toLanham's arrival cashiers would talk to each other onworktime about personal matters, if they were not busywith a customer. According to Payne, Lanham told herthat the reason for restricting talking between employeeswas to maintain a business-like atmosphere; and that whena customer came in he or she should be greeted by "goodmorning" or "good evening" and thanked for shopping atDelchamps, but was not to be asked how he or she feltbecause this would tend to be talking to the customer.Cashier Tew says that Lanham told her not to engage inlengthy conversations with customers, and concedes thatemployees already knew that they were not supposed totalk with customers. Employee Shirley Smith says thatLanham told her to keep conversations with customersshort, and not to talk with other employees unless theywere in the breakroom. There is no evidence whatsoeverthat employees were restricted in the subject matter of theirconversations when they were in the breakroom.During the same period of time that he was having theseconversations with employees as to what he expected ofthem, Lanham took over the scheduling of cashiers fromPayne, and instructed her that she would no longerschedule cashiers or keep them busy, as she had doneunder Jackson, because these duties were not to be part ofher job as bookkeeper and head cashier, but would be hisresponsibility. Lanham made extensive changes in the workschedules, including a change of Tew's offday fromMonday to Thursdays. Tew testified that she never object-ed to this and, about 3 weeks prior to the hearing herein,when she asked for a Monday off, her offday was changedback to Monday. Additionally, when Lanham came, Gail10 This refers to remarks by customers.it Cashiers Smith and Tew aver that Jackson also had mentioned the 6-foot rule, but neither he nor Lanham strictly enforced it.12 When Lanham came to the store, head cashier and bookkeeper GailPayne was working on alternating Saturday nights. Lan-ham was not satisfied with the bookkeeping performanceof the employee alternating with Payne on Saturday nights.Lanham and Payne agree that, after Lanham expressed hisviews of the abilities of the alternating employee to Payne,Payne worked every Saturday night for a 2-month period.Lanham asserts that he told Payne that she would have totrain someone and that, until she did, since she was thehead cashier, she would have to work on Saturday. Hefurther says that Payne trained Linda Phillips for the 2months Payne worked every Saturday night. Payne claimsthat she was not training anyone for the first 6 weeks, butthen trained Linda Phillips on bookkeeping during the last2 weeks of the 2-month period, after which she returned toworking alternate Saturday nights. Under questioning byGeneral Counsel, Payne testified that she volunteered towork every Saturday night, when Lanham told her that hewanted her to, because she loves her job, likes doing thebooks, and would do anything to help the store.On November 28, 1976, the Employer raised the startingrate for part-time employees by 75 cents an hour, and gavefull-time employees either a 45 or 50-cent increase depend-ing on their seniority and classification. This increasecovered all 44 retail stores operated by the Respondent, notjust Store 5 at Saraland, Alabama. Respondent's vicepresident, Swanson, credibly testifies that the Respondentcarries on a continuous wage review program with aprimary ingredient being the examination of competitor'swage rates in the areas in which the Company operates.Once the Respondent determines, on the basis of thisreview, to grant a wage increase, and then grants it, thewhole process of wage review begins anew. Prior to 1973,the Respondent gave raises on an individual basis under amerit system. After the new system was adopted, theRespondent gave wage increases at all of its retail stores onMay 13, 1973; April 28 and October 20, 1974; June 29,1975; a two-part raise announced and granted on March14, 1976, with the second installment of the raise takingeffect July 4, 1976; and the raise on November 28, 1976,which is an issue in this case. The intervals between theseraises were, therefore, 11, 6, 8, 9, and 8 months respectively.I consider the March and July increases to be one singleraise announced in March, with a portion deferred to July,and shall hereafter refer to them collectively as the March1976 raise. There appears to be no precedent for the 75-cent increase in the starting rate of part-time clerks andcashiers which, effective November 28, 1976, brought theirrate to $3.05, the beginning rate for full-time clerks andcashiers after the July installment of the March 1976 raise.With respect to the amounts of the raises given, theRespondent's wage raise schedules reflect that the June1975 raise gave 4 classifications a greater wage increaseand 12 a lesser in terms of percentage when compared withthe October 1974 increase. The March 1976 raise gave 12classifications a greater percentage increase than theyreceived in June 1975, and 4 classifications a lesserpercentage than 1975. The November 1976 schedule gavePayne had been handling some of the scheduling and direction of the workof cashiers.13 The wareroom is apparently a storage area, as opposed to thebreakroom where employees do eat, drink, and talk.268 DELCHAMPS, INC.nine classifications a greater percentage than the March1976 raise and eight classifications a lesser percentage.These figures are somewhat misleading because the No-vember 1976 increase gave grocery clerks, cashiers, pro-duce clerks, meat wrappers, and the deli/bakery clerkconsiderably higher percentages of increase at all levels,except the 30-month plus service level, than the March1976 increase. The Respondent concedes that a majority ofthe employees are classified as clerks. For purposes ofillustration and comparison percentages of wage increasefor these classifications are set forth below:PercentaRe of Increasesmonths of Oct. June IHr. Nov.Level Service 1974 1975 1976 19761234560-66-1212-181 6-24afte.r-24after-3011.12.29.16.67.717.610.9.18.37.714.314/10.91n.9.28.67.512.315/14.813.612.711.810.511.1On or about December 20, the Respondent received aletter dated December 18 which notified it of an organiza-tional campaign by the Union, and which bears thesignatures of 50 employees under the legend "OrganizingCommittee." Among the signers were Payne, Tew, andShirley Smith, all of whom testified before me. OnFebruary 23, 1977, the Union filed a representationpetition seeking to represent employees at the Employer'sFairhope, Alabama, store. The petition was dismissed bythe Regional Director. Thereafter, on April 19, 1977, theUnion filed a petition seeking to represent Respondent'semployees of its 17 stores located in the Mobile andBaldwin Counties areas, including Store 5.No evidence was offered and none adduced of any unionactivity, or employer knowledge of any, at the Saralandstore between the Lami-Payne conversation and the April19, 1977, petition.B. ConclusionsI am convinced from a synthesis of the credible evidencethat Turnipseed read his August speech verbatim and didnot deviate therefrom. Any fragment of testimony thatmight indicate the contrary is hereby expressly discreditedas employee interpretations rather than as accurate recitals.Contrary to the General Counsel, I find the speech to benothing more than permissible campaign propaganda.Turnipseed's discussion of union cards and the effects ofsigning them does not add up to a coercive solicitation ofunion authorization withdrawals violative of Section8(aXl) of the Act, and is protected commentary within themeaning of Section 8(c) containing "no threat of reprisal orforce or promise of benefit." I further find that Turnip-seed's invitation to employees to talk to the Respondent'smanagement if they had any questions or wanted advice14 Level 6 does not appear on the June 29, 1975, schedule.15 Percentage noted on Respondent's record for March 1976 rate.'s In reaching this conclusion and all others herein, I have kept in mindwas not a solicitation of grievances but, rather, was aninvitation to ask the Employer for what it considered to bethe true facts about matters raised by the Union in itscampaign. That Turnipseed was not making any promise,express or implied, to remedy grievances or satisfy employ-ee desires is made clear by his refusal to provide thebookkeeper with a stool, his disavowal of any plan forbetter dental insurance, and his simple explanation of thediscontinuance of the Christmas bonus without the slight-est implication that it could be revived. With respect toTew's question about her insurance, all Turnipseed prom-ised was that her problem would be looked into, which isnothing more than a normal managerial reaction in anycase and conveys no promise that Tew's problem would beresolved favorably to her. Any contention that an employermust not look into routine complaints involving an estab-lished insurance program merely because a union isconducting an organizational campaign is patently frivo-lous. As the record clearly shows, Tew's problem had beenremedied by contacts between the Respondent's insuranceclerk and the insurance carrier prior to Turnipseed'sspeech. For all the foregoing reasons, I conclude and findthat the General Counsel has not shown by a preponder-ance of the credible evidence that Turnipseed solicited orpromised to remedy grievances in order to induce itsemployees to forgo union activities.General Counsel posits a basic premise that Lanham wastransferred to Store 5 to impede the Union's organizationalefforts. In addition to the fact that the record does notdisclose whether or not the Union's efforts were everactively conducted in the store, there is no evidence, otherthan General Counsel's conclusion, that Lanham wastransferred to Store 5 for any reason other than to improvethe appearance and operation of the store, including thework performance of the employees at the store. ThatLanham's predecessor Jackson remarked to Payne that, "Iwould not do ya'll what they wanted me to do and that isprobably why I am leaving," does not establish that he wastransferred because he would not interfere with or restrictemployees' union activities. To so conclude would totallyignore the strong probability that Jackson was referring tohis unwillingness to replace what appears to have been arather casual and informal relationship with his employeeswith a stricter, more business-like mode of operation inaccordance with Bray's judgment that the store was beingtoo loosely run. I am persuaded that Lanham was assignedto Store 5 because the Respondent was dissatisfied with theway it was being run, and reasonably exercised its businessjudgment in assigning Lanham.16After careful examination of the checklists utilized byLanham in instructing the employees, and all testimonypertinent thereto, I am not persuaded that his instructionswere motivated by antiunion considerations. His instruc-tions are consistent with commonsense and reasonablebusiness judgment. They are not interdicted by or inconsis-tent with any established employer policy or practice, norare they so oppressive or unreasonable as to warrant aninference of unlawful motivation. The General Counselthe Respondent's hostility to unionization evidenced by the August speech,and given this factor careful consideration.269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces considerable emphasis on Lanham's instructionsrelative to conversations between employees and customersand conversations solely between employees. With respectto the first, all that is prohibited is idle or lengthyconversations.17With respect to the second, employeeswere not, as General Counsel contends, enjoined from allconversation with each other, but were instructed toconfine their nonbusiness conversations to the breakroom.I do not find that this restriction is so broad as to beinherently unlawful, and I can perceive of no reason,considering the lack of evidence of illegal motivation, thatLanham could not legitimately prevent employees fromdiscussing personal matters at their work stations. In anyevent, General Counsel has not shown that the restrictionson conversations were "primarily for the purpose ofblocking union activity and harassing union supporters" ascontended. The same is true with regard to the changes inwork schedules made by Lanham. Although the complaintalleges a discriminatory changing of schedules of knownunion adherents, the General Counsel focuses on the workschedule changes of Payne and Tew, of whom only Paynehas been shown to be a known union adherent, to the totalexclusion of the other extensive work schedule changes thatLanham credibly testified were made. As set forth hereina-bove, Tew had no objection to her schedule change andPayne, although it is probably true that she had littlechoice, was so agreeable to an every Saturday nightassignment until another bookkeeper was trained that sheadmittedly gladly cooperated with Lanham because sheloves her work and would do anything to help the store.After the training of another bookkeeper, Payne returnedto working on alternate Saturdays without incident. On thebasis of the evidence before me, I find that the Respondentdid not unlawfully change work schedules as alleged.Although it may well be true that a grant of a wageincrease during a union organizational campaign might inand of itself persuade employees to refrain from selectingthe union as their representative, it is incumbent onGeneral Counsel to establish by direct evidence or reason-able inference from the facts that the purpose of the raisewas to induce employees to refrain from supporting theunion.18 On the other hand, when an employer grants awage increase while a representation petition is pending, theBoard has found a strong presumption of illegality, andnoted that unless the evidence shows that other factorsgoverned the timing of the announcement interference withemployee freedom of choice would be regarded as themotivating factor.'9In the instant case there was nopetition pending at any of Respondent's retail stores untilFebruary 23, 1977, so far as the record shows, but theRespondent admittedly had knowledge that some unionorganizational activity was afoot in its chain in August1976 and Gail Payne expressly advised Assistant ManagerPat Lami of her union card signing sometime thereafter in1976. An employer is obliged to carry out his wage settingpractices during a union campaign in the same manner that1? According to Emily Tew. whom I credit, employees were aware beforethe coming of Lanham that they not supposed to carry on conversation withcustomers.is Revco Drug Centers of the West, Inc., 188 NLRB 73, 75 (1971);Tonkawa Refining Co., 175 NLRB 619 (1969).s1 Newport Division of Wintex Knitting Mills, Inc., 216 NLRB 1058(1975).he would have done in the absence of the union'spresence.20In examining the record of past increases I have adoptedthe percentage of increase as a more revealing standard ofcomparison than pure dollars and cents because it isobvious that as basic wages increase an identical increasein terms of cents, such as a yearly 50-cent raise, willproduce a diminishing percentage of increase with eachsucceeding year. It is equally obvious that annual increasesof equal percentage in terms of the existing wage rate eachsucceeding year will yield an increasingly larger actualmonetary increase. I have eliminated the May 1973 andApril 1974 increases from consideration because the May1973 increase appears to have been the first of the new planand the April 1974 increase occurred at the end of theFederal wage and price controls in effect until early 1974.Looking to the remaining four increases,21 I find nothingdisparate in the timing of the November 28, 1976, raise, orany departure from past practice. I do, however, note thatthe percentage of increase, in all but the "after 30-month"category, is higher than any of the three increases immedi-ately preceding. I further note, although I deem it of littlesignificance in view of the lack of such data on otheremployees, that all three of General Counsel's employeewitnesses fall in the "after 30-month" pay level. After acareful consideration of the records of increases and thetestimony of Respondent's vice president, Joel Swanson,whom I observed to be a credible witness in demeanor andwhose testimony regarding the Respondent's method ofdetermining the amount and time of increased wage rates isuncontroverted, I conclude that the Respondent has givena reasonable and persuasive explanation for the November28, 1976, wage increases. In the absence of countervailingevidence sufficient either to warrant rejecting Swanson'sexplanation, or sufficient to establish an unlawful motiva-tion, I find and conclude that the General Counsel has notshown by a preponderance of the evidence that theNovember 28, 1976, wage increase granted to all 44 storesin the Respondent's chain was for the "express purpose" 22of discouraging union activities in violation of Section8(a)(1) of the Act.General Counsel would also have me find, on the basis ofSwanson's statement on cross-examination to the effectthat the Respondent plans to do nothing in the area ofimplementing a new wage plan during the pendency of thepetition, that the Respondent has now abandoned itspractice in violation of Section 8(aXl) of the Act. Apartfrom the fact that I would be reluctant to find a violationon the basis of a mere expression of intention elicited oncross-examination, this belated contention was neitheralleged in the complaint nor further litigated at hearing.Accordingly, General Counsel's request that I find theviolation he now asserts is denied. Similarly, I make nofinding with respect to the Lami-Payne conversation, otherthan to consider it as evidence of employer knowledge,20 McCormick Longmeadow Stone Co., Inc., 158 NLRB 1237. 1243 (1966).21 I treat the March and July 1976 increases as part of the March raisebecause it was then announced as one raise with part deferred.22 Cf. N.L.R.B. v. Exchange Parts Co., 375 U.S. 405,409(1964).270 DELCHAMPS, INC.because it was neither alleged as a violation by GeneralCounsel nor fully litigated.General Counsel has not established by a preponderanceof the credible evidence that the Respondent violated theAct as alleged in the complaint,23and I hereby make thefollowing:CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.23 On General Counsel's motion, over Respondent's objection, I tookofficial notice of Administrative Law Judge Wagman's Decision involvingthe same parties at Respondent's Fairhope, Alabama, location. Administra-tive Law Judge Wagman's Decision has been excepted to by the Respon-2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. General Counsel has not established by a preponder-ance of the evidence that the Respondent has violated theAct as alleged in the complaint or in any other manner.[Recommended Order for dismissal omitted from publi-cation.]dent and the Board has not, at this writing issued its Decision thereon.Accordingly, I have not relied on Administrative Law Judge Wagman'sDecision in reaching my decision here. Cf. Walton Manufactunng Company.125 NLRB 485,487 (1959).271